DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 6/24/2022, with respect to claims over prior art and claim objection(s) have been fully considered and are persuasive, see for example remarks page 15 paragraph 1-2 and page 13 paragraph 1 .  The 35 U.S.C. 103 rejection(s) and claim objections of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, Qiao et al (US 10,338,982), discloses receiving metadata comprising univariate time series data for each variable of a multivariate time series. The method comprises, for each variable of the multivariate time series, applying a hybrid and hierarchical model selection process to select an anomaly detection model suitable for the variable based on corresponding univariate time series data for the variable and covariations and interactions between the variable and at least one other variable of the multivariate time series, and detecting an anomaly on the variable utilizing the anomaly detection model selected for the variable. Based on each anomaly detection model selected for each variable of the multivariate time series, the method further comprises performing ensemble learning to determine whether the multivariate time series is anomalous at a particular time point.
The prior art, Malkov et al (US 2020/0159624), discloses securing and protecting data and data backups from cyberattack and implementing disaster recovery using machine learning and artificial intelligence. Embodiments learn and establish baseline parameters of routine, normal and non-compromised behavior and activity of virtual machines operative in cloud ecosystem, detect and recognize anomalous events related to advanced persistent threats to the instance, such as ransomware, and automatically implement preconfigured actions as determined by a user with the primary objective of protecting data and data backups.
However, none of the prior arts of record, either alone or in combination, discloses all the limitations of the independent claim, 1, 3, 5, 10, 12, 14, 15 and 19, including, but not limited to identifying, by a computer, anomalous behavior characteristics of a parameter and group of parameters within time series data using an optimal artificial intelligence model of a plurality of artificial intelligence models; detecting, by the computer, anomalies based on the anomalous behavior characteristics of the parameter and the group of parameters within the time series data; classifying, by the computer, the anomalies into a corresponding anomaly category; determining, by the computer, a root cause of the anomalies based on the corresponding anomaly category. Therefore, independent claims 1, 3, 5, 10, 12, 14, 15 and 19 are allowable over the prior arts of record. Likewise, the associated claims which depend from independent claims 1, 3, 5, 10, 12, 14, 15 and 19 are allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shueli et al (US 9,712,548) discloses a method for determining whether a computer network is compromised by unauthorized activity on the computer network. The computer-implemented method comprises identifying a behavioral anomaly of an entity on the computer network, classifying the anomaly as a system event based on an assigned score for the anomaly being at least at a predetermined score threshold, updating an incident based on at least one common parameter between the system event and other system events which comprise the incident, each system event of the incident including an assigned score from when the event was an anomaly, updating a system status based on at least the incident, and assigning a system status score to the system status, and, determining whether the system status score is at least at a predetermined threshold system status score indicating that the computer network may be compromised.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436